OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The parties sought, on the basis of cross motions, to modify the visitation provisions of their separation agreement which was incorporated into, but not merged with, the divorce decree terminating their marriage. It was *999within the discretion of the Appellate Division to determine whether the circumstances presented justified the requested modification. (Compare Dean v Dean, 79 AD2d 876, mot for lv to app den 52 NY2d 706, with Milici v Milici, 57 AD2d 946.) We cannot say, as a matter of law, that the determination of the Appellate Division which prohibited the mother from removing the children to any location which would interfere with the father’s visitation rights was an abuse of that court’s discretion. (Cf. Weiss v Weiss, 52 NY2d 170.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.